Title: From George Washington to the Commissioners for the District of Columbia, 23 July 1792
From: Washington, George
To: Commissioners for the District of Columbia



Gentlemen,
Mount Vernon July 23d 179[2]

Your favor of the 19th, accompanying Judge Turner’s plan for a Capitol, I have duly received; and have no hesitation in declaring that I am more agreeably struck with the appearance of it than with any that has been presented to you. I return it without delay, because (among other reasons for doing it) Mr Turner wishes to receive it, in any event, immediately.
There is the same defect, however, in this plan as there is in all the plans which have been presented to you—namely—the want of an Executive apartment: wch ought, if possible, to be obtained. The Dome, which is suggested as an addition to the center of the edifice, would, in my opinion, give beauty & granduer to the pile; and might be useful for the reception of a Clock—Bell, &ca. The Pilastrade too, in my Judgement, ought (if the plan is adopted) to be carried around the simicircular projections at the ends; but whether it is necessary to have the elevation of the upper Storey 41 feet is questionable; unless it be to preserve exactness in the proportion of the several parts of the building; in that case, the smaller Rooms in that Storey would be elivated sufficiently if cut in two, & would be the better for it in the interior provided they can be lighted. This would add to the number of Committee Rooms of which there appears to be a dificiency: And quere, would not the section B in the North division of plan No. 2 be more usefully applied as a library than for the purpose it is designated?
Could such a plan as Judge Turner’s be surrounded with Columns, and a colonade like that which was presented to you by Monsr Hallet (the Roof of Hallet’s I must confess does not hit my taste)—without departing from the principles of Architecture—and would not be too expensive for our means, it would, in my judgement, be a noble & desireable Structure. But, I would have it understood in this instance, and always, when I am hazarding a sentiment on these buildings, that I profess to have no knowledge in Architecture, and think we should (to avoid criticisms)

be governed by the established Rules which are laid down by the professors of this Art.
I think you have engaged Mr Hoben upon advantageous terms; and hope if his industry and honesty are of a piece with the specimen he has given of his abilities, he will prove a useful man & a considerable acquisition. The enclosed Is handed to you, merely because it is my wish that you should be possessed of every information of the kind that comes to my knowledge. The person therein mentioned (Stevens) was a Lieutt Colonel of Artillery during the War, and was (and for aught I know to the contrary, is) a Sober, honest & good tempered man—Very industrious—Fertile in invention & resources—and great at execution. He was, as I have been informed, bred a house Carpenter; but how well acquainted he may be with that business, or how far he may be able to carry on work in a masterly manner upon a grand scale, I have no data to decide upon. He is a native of Boston, but since the War has lived in New York, where he carries on the business of a lumber Merchant to (I believe) a considerable extent. With great esteem & regard I remain Gentlemen Yr most Obedt Servt

Go: Washington

